Citation Nr: 1635120	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for jaw fracture; and if so, whether the claim should be granted.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for an acquired psychiatric disability, to include a psychotic disorder not otherwise specified (NOS), depression, and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for left leg disability.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served honorably on active service from March 1976 to March 1980.  His last period of service from May 1981 to July 1986 resulted in a discharge under other than honorable conditions.

This case is before the Board of Veterans' Appeals (Board) on appeal from February and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran changed representatives during the pendency of the appeal.  Initially, he was represented by the Veterans of Foreign Wars of the United States.  He ultimately changed his representative to Daniel Smith, Attorney, recognized as the current representative.

In December 2015 the Veteran requested a 90-day extension to submit additional evidence and argument.  In March 2016 correspondence, the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The Board notes that it appeared that the Veteran requested a hearing in correspondence received in March 2016, but in response to a hearing clarification letter in July 2016, the Veteran withdrew his request for a hearing.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

The issue of entitlement to service connection for a back disability has been raised by the record in March 2016 argument, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  The Board has reviewed these records.

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for jaw fracture and entitlement to service connection for a left leg disability are decided below; the issues of service connection for residuals of a jaw fracture, service connection for a dental disorder for compensation purposes, and service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for jaw fracture was denied in an April 2011 rating decision that was not appealed. 

2.  Evidence received since the April 2011 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for service connection for jaw fracture.

3.  The Veteran does not have a current left leg disability.



CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the April 2011 decision, the criteria for reopening the claim for service connection for jaw fracture are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jaw Fracture Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied service connection for jaw fracture in April 2011 based on its determination that the evidence of record did not show this condition occurred in service or that the Veteran had a chronic jaw condition as a result of an event or experience during military service.  The April 2011 decision was not appealed. 

The evidence received since the April 2011 decision includes in pertinent part private treatment records received in June 2012, showing dental surgery, and a lay "buddy" statement received in May 2014 from L.P., attesting that when he was in service he heard of a Marine (the Veteran) getting hit in the face (jaw and teeth) with an assault rifle at formation.

This evidence is new, as it was received by VA after the issuance of the April 2011 rating decision and could not have been considered by prior decision makers. Moreover, assuming its credibility for the purposes of adjudicating finality, it is material, as it addresses elements found lacking in the prior rating decision, specifically that a condition occurred in service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for jaw fracture is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Left Leg Claim

In correspondence dated in June 2011, prior to the February 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available service and post-service treatment records have been secured.

The Board notes that a VA examination was obtained for the Veteran's claim in December 2011.  Review of this examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate conclusions and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Therefore, the duties to notify and assist have been met.

The Veteran asserts that he has a left leg disability related to his active duty service.  Specifically, the Veteran contends that his left leg was injured in service when military police (MP) jumped on the leg.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In response to his claim, the Veteran was afforded a VA examination in December 2011 in which he reported the aforementioned incident of MP jumping on his leg.  The examiner found no residuals of left leg injury.

Therefore, Hickson element (1) is not met, and the claim for service connection must fail.

That is, the record establishes that the Veteran did not have a current disability of the left leg during the pendency of the claim or in proximity thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has a left leg disability is a complex medical matter not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To this point, it is not argued or shown that the Veteran has a broken left leg.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make a complex diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for jaw fracture is granted. 

Entitlement to service connection for left leg disability is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Jaw Fracture/Dental Disorder

At the outset, the Board notes that service connection for a dental disorder for compensation purposes is allowable only for chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, limited temporomandibular motion, nonunion or malunion of the mandible or maxilla, and loss of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, or teeth.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The loss of teeth must be due to loss of substance of the body of the maxilla or mandible, and there must be bone loss due to trauma or disease such as osteomyelitis rather than loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Because of the unique nature of dental claims, specifically the requirements related to compensation purposes, the Veteran's claims for a jaw fracture and dental disorder are addressed together.

The Board notes that it does not appear that the Veteran has been provided complete notice for his dental claim.  The RO has not provided the relevant regulations and rating criteria contained in 38 C.F.R. §§ 4.150 (schedule of ratings - dental and oral conditions) and remand is therefore necessary.

Moreover, review of the service treatment records show that a considerable portion of the dental treatment records are illegible, possibly due to the transfer method from paper to electronic format.  On remand, a legible copy of the dental treatment records should be obtained and associated with the electronic claims file, unless it is determined, and documented in the claims file, that the defect lies with the records on file and legible copies cannot be made.  38 U.S.C.A. § 5103A (b) (3), (c) (3); 38 C.F.R. § 3.159(c) (2), (3).

Finally, given that the Board has reopened the jaw fracture claim in this decision (considered to be very closely related to the dental disorder for compensation purposes claim), the Veteran submitted private treatment records in June 2012 showing dental surgery, and that he contends that he was hit in the face with an assault rifle at formation in service, the Board finds that the evidence of record meets the low threshold for obtaining a VA examination.  See 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Acquired Psychiatric Disability

The United States Court of Appeals for Veterans Claims held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disability, to include psychotic disorder NOS, depression, and PTSD.

Initially, the Board notes that the Veteran has not been provided with a proper duty to assist notice letter for his acquired psychiatric disability claim.  His previous notice letters only dealt with his PTSD claim.  The Veteran must be provided with this requisite notice before his claim can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015). 

Moreover, in pertinent part, the AOJ adjudicated the issues of service connection for a psychotic disorder and PTSD but did not address the diagnosed depression.  To this point, the Board notes that a February 2011 VA active problem list showed a notation of depression.  

On remand, an etiological opinion regarding the depression should be obtained, and the AOJ should adjudicate the issue.

The Board notes that the Veteran was afforded a VA examination in December 2011 in which the examiner diagnosed psychotic disorder NOS.  The examiner opined that it was less than likely as not that the Veteran met the criteria for a diagnosis of PTSD that was caused by or the result of the personal traumas he experiencing while on active duty.  The examiner stated that while it was possible the Veteran was traumatized by the reported assaults that occurred during military service, his military records did not support the conclusion that these events led to significant emotional or functional impairment.  The examiner noted that for several years after the incidents, the Veteran demonstrated high levels of achievement.

A subsequent VA psychology evaluation note in April 2014 showed a diagnosis of PTSD.  Moreover, in March 2016, the Veteran submitted a private examination dated in February 2013 that showed an opinion that his symptoms were better accounted for by a diagnosis of PTSD.

Consequently, based on the foregoing, the Board finds that on remand an addendum VA opinion is warranted as the subsequent April 2014 diagnosis of PTSD was not reviewed or considered by the December 2011 VA examination report.  On remand, the VA examiner must address the subsequent diagnosis of PTSD in providing an opinion with regard to whether or not any current psychiatric disability was incurred in or related to active service.

Finally, an addendum VA opinion was received in April 2014 in which the examiner noted that the issue was raised as to whether the Veteran's currently diagnosed psychotic disorder had its onset during, was caused by, or was related to his military service.  The examiner stated that there was no evidence that the Veteran displayed signs of this emotional disturbance during his first (honorable) period of military service during which time he was reportedly exposed to his claimed stressors.  The examiner noted that while he displayed signs of emerging personality pathology in his teens, (e.g. aggressive behavior and arrests) his full behavioral/emotional deterioration appeared to have occurred at some point after his military discharge in 1980, possibly during his second period of service from which he received an other than honorable discharge due to substance abuse and repeated disciplinary and civilian/legal infractions.  The examiner stated that given the inconsistencies within and generally bizarre nature of Veteran's self-report, establishing a clearer understanding of the onset of his mental illness would be mere speculation.

The Board notes that where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association  (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

As such, the Board finds that an addendum VA opinion is needed on remand to address whether the diagnosed psychotic disorder NOS manifested to a compensable degree within one year after the Veteran's first separation from service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a legible copy of the illegible service dental treatment record currently present in the electronic claims file.

Efforts to obtain the foregoing record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  If appropriate, a finding of futility should be made.  Otherwise, the non-existence or unavailability of such record must be verified by each Federal department or agency from whom it was sought and this should be documented for the record.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file.

The AOJ should also confirm whether the Veteran has received any VA treatment.  If he has received VA treatment, the AOJ should obtain any outstanding and relevant VA treatment records.

3.  The AOJ should provide the Veteran with all outstanding, necessary notice for his dental claim.  The letter should provide him with the relevant provisions for service connection for dental disorders for compensation, including 38 C.F.R. § 4.150. 

4.  Send the Veteran a duty to assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include a psychotic disorder NOS and depression.  Additionally, this letter must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

5.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed jaw/dental disorder.  Access to the electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any jaw/dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyelitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease. 

For any jaw/dental disorder found, the examiner should state whether such is at least as likely as not (50 percent probability or greater) due to any dental trauma during military service, to include the claimed trauma to his jaw. 

The examiner should address any dental treatment records in the claims file, and any lay evidence regarding any trauma suffered in service, symptomatology in service and continuity of symptomatology after service.

The examiner is also asked to specifically interpret the Veteran's service dental treatment, including stating whether such teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of the Veteran's entrance into service.

All opinions must be accompanied by a clear rationale. 
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Then, access to the electronic file should be provided to the VA examiner who completed the December 2011 VA examination/April 2014 addendum, (or a suitable substitute if that examiner is no longer available).  The examiner must review the Veteran's claims file and note that review in the final report.  Any conflicting medical evidence must also be reviewed and noted in the final report.  If, but only if, the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions then such examination should be scheduled and conducted.  

The examiner should be requested to provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the following: 

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV and list all psychiatric disabilities for which the Veteran meets the diagnostic criteria.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which shows a diagnosis of PTSD contained in the February 2013 private examination and April 2014 VA evaluation report.  

(b) The examiner should state whether any diagnosed PTSD is at least as likely as not (50 percent probability or greater) related to service or to any event during the Veteran's service.  

(c) The examiner should state whether the diagnosed depression and psychotic disorder NOS are at least as likely as not (50 percent probability or greater) related to service or to any event, disease, or injury during the Veteran's service.  

(d) The examiner should state whether the psychotic disorder NOS at least as likely as not (50 percent probability or greater) manifested itself to a compensable degree in the first post-service year.  

All opinions must be accompanied by a clear rationale. 
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his attorney should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


